EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 January 2021 was filed after the mailing date of the first office action on 6 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All independent claims 21, 30, and 36 have limitation of  “the respective vortices produced by the two or more rotor blades cause the rotor unit to produce a sound output having an energy distribution defined, at least in part, by a set of frequencies, wherein the set of frequencies comprises a fundamental frequency, one or more harmonic frequencies of the fundamental frequency, and one or more non-harmonic frequencies of the fundamental frequency having a respective strength greater than a threshold strength." The prior art does not teach or suggest such a limitation.  Claims 22-29.31-35, and 37-40 depend from above independent claims and are allowable for at least the above limitation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arnold Castro whose telephone number is 571 272 4839.  The examiner can normally be reached during regular hours.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached at 571 272 4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARNOLD CASTRO/
ART UNIT 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747